Citation Nr: 0330278	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  03-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Propriety of the initial evaluation of 30 percent 
disabling for asthma.

3.  Propriety of the initial evaluation of 10 percent 
disabling for myofascial pain/arthralgia due to an 
undiagnosed illness.

4.  Whether clear and unmistakable error (CUE) was committed 
in rating decisions of July 12, 1994 and January 29, 1997 
that denied entitlement to joint and/or myofascial pain.

5.  Entitlement to an effective date earlier than June 30, 
2000, for the award of service connection for myofascial 
pain/arthralgia due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  
There also appears to be an unverified period of service from 
August 1984 to June 1987.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In this decision, the RO granted 
entitlement to service connection for asthma that was 
initially evaluated as 30 percent disabling.  Also granted 
was entitlement to service connection for myofascial 
pain/arthralgia due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which 
was initially evaluated as 10 percent disabling.  The 
effective date for the latter disability was determined to be 
June 30, 2000.  This decision also denied the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed the initial 
evaluation of his asthma and myofascial pain, the effective 
date of the award of service connection for his myofascial 
pain, and the denial of service connection for PTSD.

In his notice of disagreement (NOD) received in August 2002, 
the veteran argued that he should be granted an earlier 
effective date for service connection for myofascial pain due 
to CUE in prior rating decisions that denied service 
connection for this disorder.  A review of the claims file 
indicates that the rating decisions in question are dated on 
June 20, 1994 (notification letter is dated July 12, 1994) 
(referred to hereinafter as the July 1994 rating decision) 
and January 29, 1997 (notification letter dated on the same 
day).  The veteran presented detailed contentions regarding 
this issue at his Board of Veterans' Appeals (Board) hearing 
in June 2003, and as this testimony along with written 
contentions presented at the hearing was obtained within one 
year of the July 2002 rating decision, the Board will accept 
these arguments as a timely substantive appeal regarding the 
issues of CUE.  See 38 C.F.R. § 20.202 (2003).

In the statement of the case (SOC) issued in January 2003, 
the RO characterized the issue on appeal as "[w]hether the 
date of June 30, 2000, assigned as effective date for grant 
of entitlement to myofascial pain/arthralgia due to 
undiagnosed illness was clearly and unmistakably erroneous."  
The RO appears to have discussed both the criteria for the 
establishment of an effective date under 38 C.F.R. § 3.400 
and for CUE in final decisions under 38 C.F.R. § 3.105.  It 
also discussed the finality of prior rating decisions in July 
1994 and January 1997.  While the issues of CUE in prior 
rating decisions and the effective date of the award of 
service connection for myofascial pain are inextricably 
intertwined, for clarity sake, the Board has recharacterized 
these issues on the title page of this decision.

The veteran provided testimony at a videoconference hearing 
before the Board in June 2003.  The Acting Veterans Law Judge 
that conducted this hearing will make the final determination 
in this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).

At his Board hearing in June 2003, the veteran submitted 
written contentions that appear to raise the issues of 
entitlement to service connection for fatigue, stiffness, and 
gastrointestinal symptoms resulting from an undiagnosed 
illness.  These issues are not properly before the Board at 
the present time and they are not inextricably intertwined 
with the issues on appeal.  Therefore, these matters are 
referred to the RO for the appropriate action. 




FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision regarding 
the issue of entitlement to service connection for PTSD has 
been obtained.

2.  The lay evidence and military records support a finding 
of exposure to in-service stressful events.

3.  The medical evidence supports a nexus between the 
veteran's diagnosed PTSD and his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the issue of entitlement to service connection for 
PTSD, the Board is satisfied that all relevant facts 
regarding that issue have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2003).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In any event, based on the favorable 
decision discussed below regarding this issue, the Board 
finds that any failure in VA's duty to notify and assist the 
veteran regarding this claim is moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The veteran's alleged stressors during his service in the 
Gulf War include participating in the Battle for Jalibah 
Airfield during which the artillery piece he was assigned to 
conducted both direct and indirect fire on enemy positions, 
witnessed a U.S. armor vehicle be hit presumably by enemy 
fire, and experienced indirect fire from the enemy.  He also 
claims to have seen and handled dead enemy bodies along 
Highway 8 after a U. S. air attack.  The veteran asserted 
that his unit's chemical alarms went off on a number of 
occasions during the campaign.

The veteran's Department of Defense (DD) Form 214 indicates 
that his military occupational specialty was as a cannon 
crewmember.  He was awarded the Southwest Asia Service Medal 
with two Bronze Service Stars, the Kuwait Liberation Medal, 
and the Marksman Badge for field artillery.  In a letter of 
June 2003, the U. S. Armed Forces' Center for Unit Records 
Research (Center) verified that the veteran had been assigned 
to Battery C, 3rd Battalion, 41st Field Artillery during the 
Gulf War.  Unit histories provided by the Center indicate 
that 3rd/41st was assigned to the 2nd Brigade of the 24th 
Infantry Division and participated in the Battle at Jalibah 
Airfield providing fire support.  It was reported that this 
unit fired 797 artillery rounds during the battle.  During 
this battle it was reported that two members of the 3rd/41st 
had been wounded.  The "Lessons Learned" prepared by the 
3rd/41st indicated that it had been subjected to Iraqi 
artillery fire.  A history of C company, 3rd Battalion, 15th 
Infantry Regiment of the 24th Infantry Division reported that 
during the Battle at Jalibah Airfield two different Bradley 
armored vehicles had been hit, killing some crewmembers of 
these vehicles.  At his Board hearing in June 2003, the 
veteran presented color pictures he had taken along Highway 8 
in Kuwait/Iraq that should severely damaged and burned out 
Iraqi vehicles.  These pictures also showed in graphic detail 
bodies of Iraqi soldiers that had been killed (with severe 
burns and mutilated bodies) as a result of U. S. artillery 
and air attacks.

Based on these military records and the pictures provided by 
the veteran, the Board finds that the stressors noted by the 
veteran fit the circumstances of his service during the Gulf 
War as an artillery crewman.  38 U.S.C.A. § 1154(b).  
Therefore, his assertions of combat stressors are creditable 
and found to be verified by the available military records.  
See Pentecost v. Principi, 16 Vet. App. 124, 127-29 (2002).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his in-service stressors.  
However, as a layperson, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
solely rely on the medical evidence and competent medical 
opinion when adjudicating these issues.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

A review of the service medical records does not reveal any 
complaints or treatment for a psychiatric disability.  
Comprehensive military examinations in January 1988, February 
1992, and August 1992 found the veteran's psychiatric 
evaluation to be normal.  The record indicates that the 
veteran began treatment for his psychiatric complaints in the 
late 1990s.  He was initially given assessments to rule out 
PTSD, but starting in 2001 has consistently received 
diagnoses for PTSD on his VA psychiatric evaluations.  On a 
VA psychological examination in September 2002, the examiner, 
after taking a medical history and reviewing the evidence in 
the claims file, diagnosed PTSD.  Based on this examiner's 
comments, it appears that he attributed this diagnosis to the 
in-service stressors.  

The Board finds that the medical evidence has established a 
diagnosis of PTSD and associated this disorder with the 
veteran's military experiences during the Gulf War.  As the 
evidence has substantiated that he did indeed experience the 
noted stressors during the Gulf War, the grant of entitlement 
to service connection for PTSD is warranted.
ORDER

Entitlement to service connection for PTSD is granted.


REMAND

At his Board hearing in June 2003, the veteran testified that 
his asthma symptoms had increased and required emergency 
medical care in May 2003.  At the hearing he submitted these 
emergency records and pulmonary function test (PFT) data from 
that visit.  However, the PFT data has not been interpreted 
by a healthcare professional and the veteran indicated at the 
hearing that such an interpretation would not be available 
for a number of weeks.  The last compensation examination 
evaluating the veteran's asthma was conducted in May 2002.  
Since that time, the veteran has obtained a number of 
outpatient records, to include the May 2003 PFT results, that 
were not available for review in May 2002.  As the veteran 
has indicated this asthma condition has worsened since the 
last VA examination in May 2002, the Board finds that 
additional examination is required to adequately rate his 
current symptomatology.  See 38 C.F.R. § 3.159(c)(4); see 
also Weggenmann v. Brown, 5 Vet. App. 281 (1993)(Where the 
veteran claims that his condition was worse than when last 
rated, and available evidence is too old for adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.)  On remand, the 
veteran should be provided with another respiratory 
examination to include a PFT.

As noted in the Introduction, the Board has recharacterized 
the issues pertaining to the effective date of the award of 
service connection for myofascial pain/arthralgia.  While in 
the SOC of January 2003 the RO discussed finality in rating 
decisions of July 1994 and January 1997, the issue as 
characterized in the SOC leaves the impression that there is 
finality associated with the effective date of June 30, 2000, 
rather than with the prior final rating decisions themselves.  
That is, the RO has implied to the veteran that provisions 
governing finality at 38 C.F.R. § 3.105 are applicable to the 
date of June 30, 2000 (and by implication to the rating 
decision of July 2002 that determined this date).  This is 
not the case as the veteran filed a timely appeal with the 
rating decision of July 2002 in which the effective date of 
June 30, 2000, was assigned, and therefore, finality would 
not attach to that determination.

Concerning this, the Board notes that there is a distinction 
between a claim for an earlier effective date based on CUE in 
a prior final rating decision that is not itself the subject 
of the appeal to the Board and a claim for an earlier 
effective date for benefits which have been granted by an RO 
rating decision that is presently before the Board on appeal.  
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400.  On the 
one hand, an allowance of benefits resulting from the 
revision of a final rating decision based on CUE generally 
will involve the assignment of an "earlier" effective date 
for those benefits because the governing regulation requires 
that benefits be paid "as if the corrected decision had been 
made on the date of the reversed decision."  38 C.F.R. § 
3.105(a).  However, in a claim alleging CUE, the assignment 
of an effective date is usually an ancillary matter to be 
determined once the principal issue, i.e., whether there was 
CUE in a prior final rating decision, has been satisfactorily 
pled and proven.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
review en banc denied, 6 Vet. App. 162, 163 (1994).

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations governing the assignment of effective dates, that 
was inappropriate for the type of benefit awarded.  See 38 
C.F.R. §§ 3.400(a)-(z), 3.401-404.  The latter claim is not a 
claim for CUE, which is a term of art for a special type of 
error that is always alleged to have been made in a prior 
final decision and not in a current decision on appeal.  38 
C.F.R. § 3.105.  A claim for an earlier effective date for a 
benefit granted by an RO rating decision that is the subject 
of a current appeal is a claim of error -- simple, ordinary, 
"garden variety" error -- in the calculation of the effective 
date for a current award.  Compare 38 C.F.R. § 3.105(a) with 
38 C.F.R. § 3.400.

In this case, the principle of finality would only prohibit 
an effective date prior to the issuance of the rating 
decision in January 1997.  In order to obtain an effective 
date prior to January 1997, the veteran would have to show 
that CUE was committed in the January 1997 and/or July 1994 
rating decisions that denied service connection for 
joint/myofascial pain.  The provisions of 38 C.F.R. § 3.105 
would only apply to these latter rating decisions.  

The RO issued a letter in March 2003 discussing the duty to 
notify and assist the veteran with his current claims.  
However, this letter failed to inform the veteran of what 
evidence/contentions were needed to substantiate his claims 
for an earlier effective date.  The veteran conceivably could 
be entitled to an earlier effective date if he could show he 
raised an informal claim for service connection for 
myofascial pain prior to June 30, 2000, or if he were able to 
specifically allege and show CUE in the January 1997 or July 
1994 rating decisions.  See 38 C.F.R. §§ 3.155, 3105(a).

On remand, the RO should inform the veteran of the evidence 
need to substantiate his claim for an earlier effective date 
for service connection for myofascial pain, to include 
evidence of an informal claim prior to March 30, 2000, or a 
specific allegation of CUE in one or both of the prior final 
rating decisions.  In addition, the RO should provide clear 
reasons and bases for its determinations regarding CUE in the 
denial of service connection for joint/myofascial pain in 
July 1994 and January 1997 (under the provisions of 38 C.F.R. 
§ 3.105), and the issue of entitlement to an earlier 
effective date for the award of service connection for 
myofascial pain (under the provisions of 38 C.F.R. §§ 3.155 
and 3.400).

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

The RO issued a letter in March 2003 that informed the 
veteran what evidence was required to substantiate his claims 
on appeal.  However, this letter also instructed him that he 
had 30 days from the date of this letter to submit the 
requested evidence or respond to the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  In 
addition, this notification should inform 
him of what evidence is necessary to 
substantiate his claim for an earlier 
effective date for service connection for 
myofascial pain, to include evidence of 
an informal claim prior to March 30, 
2000, or a specific allegation of CUE in 
one or both of the prior final rating 
decisions.  

2.  Request that the appellant to 
identify all VA and non-VA healthcare 
providers that have treated him for 
asthma and myofascial pain since March 
2003.  Specifically request the 
appropriate signed release forms in order 
to obtain records in the possession of 
any private physicians/facilities.  
Inform the veteran that his failure to 
provide current addresses, approximate 
dates of treatment, and signed release 
forms will make it impossible for VA to 
obtain any identified private treatment 
records.  Make arrangements to obtain 
these and all other identified treatment 
records.  

3.  Obtain the veteran's medical records 
from the VA Medical Center in Biloxi, 
Mississippi, for all treatment of his 
asthma and myofascial pain from June 2003 
to the present time.  Development of this 
evidence should continue until the RO can 
determine for the record that this 
evidence no longer exists or that further 
attempts would be futile.

4.  After the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded compensation examinations to 
determine the nature and severity of the 
service-connected asthma and myofascial 
pain.
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  A 
pulmonary function test must be obtained 
for rating purposes.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

6.  Finally, readjudicate the issues on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In this regard, 
the RO should specifically consider under 
the provisions of 38 C.F.R. § 3.105 
whether CUE was committed in the rating 
decisions of July 1994 and/or January 
1997 that denied service connection for 
joint/myofascial pain.  In addition, the 
RO should consider under the provisions 
of 38 C.F.R. § 3.155 (governing informal 
claims) and § 3.400 whether an effective 
date earlier than June 30, 2000, is 
warranted for the grant of service 
connection for myofascial pain.  If the 
decision with respect to any claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



